Exhibit 10.2


RESTRICTED SHARES AGREEMENT

[Full Name of Employee]

[Address]

[Date]

Dear [First Name]:

        Pursuant to the Company’s 2006 Employee Stock Plan (the “Plan”), you
have been selected by the Compensation Committee of the Board of Directors (as
more fully described in Section 11, the “Committee”) of Cablevision Systems
Corporation (the “Company”) to receive _____ (___) restricted shares
(“Restricted Shares”) of NY Group Class A Common Stock, par value $.01 per share
(“Common Shares”) effective as of ______, ____ (the “Grant Date”).

        Capitalized terms used but not defined in this agreement (this
“Agreement”) have the meanings given to them in the Plan. The Restricted Shares
are subject to the terms and conditions set forth below:

1.     Vesting. Subject to Sections 2 and 3, none of your Restricted Shares will
vest and you will forfeit all of them if you do not remain continuously employed
with the Company or one of its Affiliates from the Grant Date through
_____________.

2.     Accelerated Vesting in the Event of Death. If your employment is
terminated as a result of your death, all of the Restricted Shares will vest as
of the termination date.

3.     Change of Control/Going Private Transaction. As set forth in Annex 1
attached hereto, your entitlement to Restricted Shares may be affected in the
event of a Change of Control of the Company or a going-private transaction (each
as defined in Annex 1 attached hereto).

4.     Relationship with Competitive Entities. In the event that (a) you shall
voluntarily terminate your employment or your employment is terminated for Cause
(as defined below) and (b) you shall become employed by, consult to, or have any
interest, directly or indirectly, in any Competitive Entity (as defined below)
within one (1) year after your Restricted Shares have vested, then you shall
within ten (10) business days thereof pay the Company, as liquidated damages and
not as a penalty, an amount equal to (a) the gain (whether or not realized)
attributable to the vesting of the Restricted Shares, plus (b) interest at a
rate equal to the lesser of (i) twelve percent (12%) per annum or (ii) the
maximum interest rate permitted by applicable law, compounded quarterly,
calculated from the date the Restricted Shares vested until the date such
payment to the Company is made. Such gain shall be equal to the greater of the
(y) positive difference, if any, between the Fair Market Value of the Restricted
Shares on the date such shares vest and the Par Value Amount paid for the
Restricted Shares or (z) positive difference, if any, between the Fair Market
Value of the Restricted Shares on your first (1st) day of employment by the
Competitive Entity and the Par Value Amount paid for such shares. A “Competitive
Entity” shall mean (1) any company that competes with any of the Company’s cable
television, telephone or on-line data businesses in the New York City
Metropolitan Area (as defined in Annex 1 attached hereto) or that competes with
any of the Company’s

programming, cinema, sports or entertainment businesses, nationally or
regionally, as applicable; or (2) any trade or professional association
representing any of the companies covered by this Section 4, other than the
National Cable Television Association and any state cable television
association. Ownership of not more than one percent (1%) of the outstanding
stock of any publicly-traded company shall not be a violation of this Section 4.
“Cause” shall mean, as determined by the Committee, your (i) commission of an
act of fraud, embezzlement, misappropriation, willful misconduct, gross
negligence or breach of fiduciary duty against the Company or an affiliate
thereof, or (ii) commission of any act or omission that results in a conviction,
plea of no contest, plea of nolo contendere, or imposition of unadjudicated
probation for any crime involving moral turpitude or any felony.

        By accepting this Agreement, you understand that the terms and
conditions of this Section 4 may limit your ability to earn a livelihood in a
business similar to the business of the Company, but nevertheless hereby agree
that the restrictions and limitations hereof are reasonable in scope, area and
duration, and that the consideration provided under the Plan and this Agreement
is sufficient to justify the restrictions and limitations contained in this
Section 4. Accordingly, in consideration thereof and in light of your education,
skills and abilities, by participating in the Plan, you hereby agree that you
will not assert, and it should not be considered, that such provisions are
either unreasonable in scope, area or duration, or will prevent you from earning
a living, or otherwise are void, voidable or unenforceable or should be voided
or held unenforceable. You further understand and hereby agree that the
restrictions and limitations contained in this Section 4 are ancillary to, and
part of, the Plan and this Agreement, and are reasonably necessary to protect
the good will and business interests of the Company.

5.     Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Restricted Shares, other than to the extent provided in the Plan.

6.     Right to Vote and Receive Dividends. You have full voting rights with
respect to the Restricted Shares. Unless the Committee determines otherwise, all
ordinary (as determined by the Committee in its sole discretion) cash dividends
and distributions paid on your Restricted Shares will be retained by the Company
for your account until your Restricted Shares vest and such dividends and
distributions will be paid to you (without interest) when your Restricted Shares
vest. Such dividends, to the extent retained, shall revert back to the Company
if for any reason the Restricted Share upon which such dividends were paid
reverts back to the Company.

7.     Section 83(b) Election. If you wish to make an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, to recognize
income with respect to the Restricted Shares before they become vested, you must
file a Section 83(b) election with the Internal Revenue Service within thirty
(30) days of the Grant Date and provide a copy of that filing to the Company.
You are strongly encouraged to seek the advice of a tax consultant regarding the
advisability of making a Section 83(b) election. You should note that any taxes
you pay as a result of your Section 83(b) election cannot be recovered if your
Restricted Shares are forfeited or decline in value. It is your sole
responsibility to timely file an election under Section 83(b). You must notify
the Company within ten (10) days of filing any such election. A Sample Form of
Election under Section 83(b) is attached for your reference as Annex 2.

-2-

8.     Tax Representations and Tax Withholding. You hereby acknowledge that you
have reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Restricted Shares. You hereby represent to the
Company that you are relying solely on such advisors and not on any statements
or representations of the Company, its Affiliates or any of their respective
agents.

        If, in connection with the Restricted Shares, the Company is required to
withhold any amounts by reason of any federal, state or local tax, such
withholding shall be effected in accordance with Section 16 of the Plan.

9.     Delivery. Unless otherwise determined by the Committee, delivery of the
Restricted Shares will be by book-entry credit to an account in your name that
the Company has established at a custody agent (the “custodian”). The Company’s
transfer agent, Mellon Investor Services LLC, shall act as the custodian of the
Restricted Shares; however, the Company may in its sole discretion appoint
another custodian to replace Mellon Investor Services LLC. On the date your
Restricted Shares vest, if you have complied with your obligations under this
Agreement and provided that your tax obligations with respect to the vested
Restricted Shares are appropriately satisfied, at your request, we will either
instruct the custodian to electronically transfer your Common Shares to a
brokerage or other account you specify or deliver to you a physical stock
certificate representing your Common Shares.

10.     Right of Offset. You hereby agree that the Company shall have the right
to offset against its obligation to deliver shares of Class A Common Stock, cash
or other property under this Agreement, any outstanding amounts of whatever
nature that you then owe to the Company or any of its Affiliates.

11.     The Committee. For purposes of this Agreement, the term “Committee”
means the Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.

12.     Committee Discretion. The Committee has full discretion with respect to
any actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.

13.     Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Agreement, except that the Committee
shall not make any amendment or revision in a manner unfavorable to you (other
than if immaterial), without your consent. No consent shall be required for
amendments made pursuant to Section 12 of the Plan, except that, for purposes of
Section 19 of the Plan, Section 3 and Annex 1 of this Agreement are deemed to be
“terms of an Award Agreement expressly refer[ring] to an Adjustment Event.” Any
amendment of this Agreement shall be in writing and signed by an authorized
member of the Committee or a person or persons designated by the Committee.

14.     Restricted Shares Subject to the Plan. The Restricted Shares covered by
this Agreement are subject to the Plan.

15.     Entire Agreement. Except for any employment agreement between you and
the Company or any of its Affiliates in effect as of the date of the grant
hereof (as such employment

-3-

agreement may be modified, renewed or replaced), this Agreement and the Plan
constitute the entire understanding and agreement of you and the Company with
respect to the Restricted Shares covered hereby and supersede all prior
understandings and agreements. In the event of a conflict among the documents
with respect to the terms and conditions of the Restricted Shares covered
hereby, the documents will be accorded the following order of authority: the
terms and conditions of the Plan will have highest authority followed by the
terms and conditions of your employment agreement, if any, followed by the terms
and conditions of this Agreement.

16.     Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon, and shall inure to the benefit of, the Company and its
successors and assigns.

17.     Governing Law. This Agreement shall be deemed to be made under, and in
all respects be interpreted, construed and governed by and in accordance with,
the laws of the State of New York.

18.     Jurisdiction and Venue. You irrevocably submit to the jurisdiction of
the courts of the State of New York and the Federal courts of the United States
located in the Southern District and Eastern District of the State of New York
in respect of the interpretation and enforcement of the provisions of this
Agreement, and hereby waive, and agree not to assert, as a defense that you are
not subject thereto or that the venue thereof may not be appropriate. You agree
that the mailing of process or other papers in connection with any action or
proceeding in any manner permitted by law shall be valid and sufficient service.

19.     Securities Law Acknowledgments. You hereby acknowledge and confirm to
the Company that (i) you are aware that the Common Shares are publicly-traded
securities and (ii) Common Shares may not be sold or otherwise transferred
unless such sale or transfer is registered under the Securities Act of 1933, as
amended, and the securities laws of any applicable state or other jurisdiction,
or is exempt from such registration.

20.     Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.

21.     Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.

22.     Exclusion from Compensation Calculation. By acceptance of this
Agreement, you shall be considered in agreement that the Restricted Shares
covered hereby shall be considered special incentive compensation and will be
exempt from inclusion as “wages” or “salary” in pension, retirement, life
insurance and other employee benefits arrangements of the Company and its
Affiliates, except as determined otherwise by the Company. In addition, each of
your beneficiaries shall be deemed to be in agreement that all such shares be
exempt from inclusion in “wages” or “salary” for purposes of calculating
benefits of any life insurance coverage sponsored by the Company or any of its
Affiliates.

-4-

23.     No Right to Continued Employment. Nothing contained in this Agreement or
the Plan shall be construed to confer on you any right to continue in the employ
of the Company or any Affiliate, or derogate from the right of the Company or
any Affiliate, as applicable, to retire, request the resignation of, or
discharge you, at any time, with or without cause.

24.     Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the terms and
conditions of this Agreement.

25.     Effective Date. Upon execution by you, this Agreement shall be effective
from and as of the Grant Date.

26.     Signatures. Execution of this Agreement by the Company may be in the
form of an electronic or similar signature, and such signature shall be treated
as an original signature for all purposes.

   CABLEVISION SYSTEMS CORPORATION


   By:      

--------------------------------------------------------------------------------

      Name:
Title:




        By your signature, you (i) acknowledge that a complete copy of the Plan
and an executed original of this Agreement have been made available to you and
(iii) agree to all of the terms and conditions set forth in the Plan and this
Agreement.

________________________________
Name:

 

 

-5-


ANNEX 1


TO


RESTRICTED SHARES AGREEMENT

In the event of a “Change of Control” of the Company or a “going private
transaction,” as defined below, your entitlement to Restricted Shares shall be
as follows:

1.     If the Company or the “surviving entity,” as defined below, has shares of
common stock (or partnership units) traded on a national stock exchange or on
the over-the-counter market as reported on NASDAQ, the Committee shall, no later
than the effective date of the transaction which results in a Change of Control
or going private transaction either (A) convert your unvested Restricted Shares
into an amount of cash equal to (i) the number of your unvested Restricted
Shares multiplied by (ii) the “offer price per share,” the “acquisition price
per share” or the “merger price per share,” each as defined below, whichever of
such amounts is applicable or (B) arrange to have the surviving entity grant to
you an award of shares of common stock (or partnership units) of the surviving
entity on the same terms and with a value equivalent to your unvested Restricted
Shares which will, in the good faith determination of the Committee, provide you
with an equivalent profit potential.

2.     If the Company or the surviving entity does not have shares of common
stock (or partnership units) traded on a national stock exchange or on the
over-the-counter market as reported on NASDAQ, the Committee shall convert your
unvested Restricted Shares into an amount of cash equal to the amount calculated
as per Paragraph 1(A) above.

3.     The cash award provided in Paragraph 1 or 2 shall become payable to you
at the earlier of (a) the date on which your Restricted Shares are scheduled to
vest, or (b) the date on which your employment with the Company or the surviving
entity is terminated (i) by the Company or the surviving entity other than for
Cause, if such termination occurs within three (3) years of the Change of
Control or going private transaction, (ii) by you for “good reason,” as defined
below, if such termination occurs within three (3) years of the Change of
Control or going private transaction or (iii) by you for any reason at least six
(6) months, but not more than nine (9) months after the effective date of the
Change of Control or going private transaction. The amount payable in cash shall
be payable together with interest from the effective date of the Change of
Control or going private transaction until the date of payment at (a) the
weighted average cost of capital of the Company immediately prior to the
effectiveness of the Change of Control or going private transaction, or (b) if
the Company (or the surviving entity) sets aside the funds in a trust or other
funding arrangement, the actual earnings of such trust or other funding
arrangement.

4.     As used herein,

“Change of Control” means the acquisition, in a transaction or a series of
related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the
Company, of (1) the power to direct the management of substantially all the
cable television systems then owned by the Company in the New York City
Metropolitan Area (as hereinafter defined) or (2) after any fiscal year of the
Company in which all the systems referred to in

-6-

clause (1) above shall have contributed in the aggregate less than a majority of
the net revenues of the Company and its consolidated subsidiaries, the power to
direct the management of the Company or substantially all its assets. For
purposes of this definition, net revenues shall be determined by the independent
accountants of the Company in accordance with generally accepted accounting
principles consistently applied and certified by such accountants. “New York
City Metropolitan Area” means all locations within the following counties:
(i) New York, Richmond, Kings, Queens, Bronx, Nassau, Suffolk, Westchester,
Rockland, Orange, Putnam, Sullivan, Dutchess, and Ulster in New York State;
(ii) Hudson, Bergen, Passaic, Sussex, Warren, Hunterdon, Somerset, Union,
Morris, Middlesex, Mercer, Monmouth, Essex and Ocean in New Jersey; (iii) Pike
in Pennsylvania; and (iv) Fairfield and New Haven in Connecticut.

“Surviving entity” means the entity that owns, directly or indirectly, after
consummation of any transaction, substantially all the cable television systems
owned directly or indirectly by the Company in the New York City Metropolitan
Area prior to consummation of such transaction. If any such entity is at least
majority-owned, directly or indirectly, by any entity (a “parent entity”) which
has shares of common stock (or partnership units) traded on a national stock
exchange or the over-the-counter market, as reported on NASDAQ, then such parent
entity shall be deemed to be the surviving entity provided that if there shall
be more than one such parent entity, the parent entity closest to ownership of
the Company’s cable television systems shall be deemed to be the surviving
entity. If in connection with any transaction, a Change of Control or going
private transaction occurs and no entity shall own, after consummation of such
transaction, substantially all the cable television systems owned by the Company
in the New York City Metropolitan Area prior to consummation of such
transaction, then, notwithstanding any other provision of this Paragraph 4 to
the contrary, there shall not be deemed to be a surviving entity so that the
provisions of Paragraph 1(B) shall not be applicable. Ownership of
“substantially all” the Company’s New York City Metropolitan Area cable
television systems shall mean ownership, after consummation of such transaction
(or series of related transactions), of an aggregate of at least eighty percent
(80%) of the basic subscribers of all the cable television systems owned by the
Company and its consolidated subsidiaries in the New York City Metropolitan Area
prior to such transaction (or series of related transactions).

“Going private transaction” means a transaction involving the purchase of
Company securities described in Rule 13e-3 to the Securities and Exchange Act of
1934.

“Good reason” means

        a.     without your express written consent any reduction in your base
salary or bonus potential, or any material impairment or material adverse change
in your working conditions (as the same may from time to time have been improved
or, with your written consent, otherwise altered, in each case, after the Grant
Date) at any time after or within ninety (90) days prior to the Change of
Control including, without limitation, any material reduction of your other
compensation, executive perquisites or other employee benefits (measured, where
applicable, by level or participation or percentage of award under any plans of
the Company), or material impairment or material adverse change of your level of
responsibility, authority, autonomy or title, or to your scope of duties;

-7-

        b.     any failure by the Company to comply with any of the provisions
of this Agreement, other than an insubstantial or inadvertent failure remedied
by the Company promptly after receipt of notice thereof given by you;

        c.     the Company’s requiring you to be based at any office or location
more than thirty-five (35) miles from your location immediately prior to such
event except for travel reasonably required in the performance of your
responsibilities; or

        d.     any failure by the Company to obtain the assumption and agreement
to perform this Agreement by a successor as contemplated by Paragraph 1.

“Offer price per share” shall mean, in the case of a tender offer or exchange
offer which results in a Change of Control or going private transaction (an
“Offer”), the greater of (i) the highest price per share of common stock paid
pursuant to the Offer, or (ii) the highest fair market value per share of common
stock during the ninety-day period ending on the date of a Change of Control or
going private transaction. Any securities or property which are part or all of
the consideration paid for shares of common stock in the Offer shall be valued
in determining the Offer Price per Share at the higher of (A) the valuation
placed on such securities or property by the Company, person or other entity
making such offer or (B) the valuation placed on such securities or property by
the Committee.

“Merger price per share” shall mean, in the case of a merger, consolidation,
sale, exchange or other disposition of assets that results in a Change of
Control or going private transaction (a “Merger”), the greater of (i) the fixed
or formula price for the acquisition of shares of common stock occurring
pursuant to the Merger, and (ii) the highest fair market value per share of
common stock during the ninety-day period ending on the date of such Change of
Control or going private transaction. Any securities or property which are part
or all of the consideration paid for shares of common stock pursuant to the
Merger shall be valued in determining the merger price per share at the higher
of (A) the valuation placed on such securities or property by the Company,
person or other entity which is a party with the Company to the Merger, or
(B) the valuation placed on such securities or property by the Committee.

“Acquisition price per share” shall mean the greater of (i) the highest price
per share stated on the Schedule 13D or any amendment thereto filed by the
holder of twenty percent (20%) or more of the Company’s voting power which gives
rise to the Change of Control or going private transaction, and (ii) the highest
fair market value per share of common stock during the ninety-day period ending
on the date of such Change of Control or going private transaction.

-8-


ANNEX 2


TO


RESTRICTED SHARES AGREEMENT

SAMPLE FORM FOR ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

Pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, and
Treasury Regulation 1.83-2, the undersigned taxpayer hereby elects to include in
taxpayer’s gross income or alternative minimum taxable income, as the case may
be, the excess, if any, of the fair market value of the Property (as hereinafter
defined) at the time of transfer over the amount the taxpayer paid for such
Property. The following information is furnished in accordance with Treasury
Regulation 1.83-2(e).

1. The name, address and taxpayer identification number of the undersigned are
as follows:


  Name of TAXPAYER: SPOUSE:


  Address:


  Social Security No. TAXPAYER: SPOUSE:


2. The property with respect to which the election is made (the “Property”) is
described as follows: restricted shares of Cablevision NY Group Class A Common
Stock of Cablevision Systems Corporation (the “Company”).


3. The election is made for the 200__ calendar year with respect to the
Property. The date on which the Property was transferred is
_________________________.
         (Grant Date)


4. The Property is subject to the following restrictions: The Property may not
be transferred and is subject to continued employment by the taxpayer with the
Company through
_____________________________.
         (_____________)
These restrictions lapse upon the satisfaction of certain conditions contained
in an agreement entered into by the Company with the taxpayer.


5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such Property is: $__________________.


6. No amount was paid for such Property.


-9-

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described Property. The undersigned understands that the foregoing
election may not be revoked except with the consent of the Commissioner.

Dated:__________________________ ___________________________________
Taxpayer


The undersigned spouse of taxpayer joins in this election.

Dated:__________________________ ___________________________________
Spouse


 

 

 

-10-